SUMMARY ORDER
The defendant-appellant Roberto Paghense appeals from a judgment of conviction entered on October 16, 2003, in the United States District Court for the Southern District of New York (George B. Daniels, Judge), after a plea of guilty to conspiracy to distribute and possess with intent to distribute at least one kilogram of heroin, in violation of 21 U.S.C. § 846. Paghense moved for a downward departure based on extraordinary family circumstances. The district court considered Paghense’s arguments and concluded that the circumstances were not sufficiently extraordinary to warrant a departure from the Guidelines range. The court therefore denied Paghense’s motion.
On appeal, Paghense does not argue, nor do we find reason to conclude, that the district court misapprehended the scope of its authority or misinterpreted the law. “A district court's decision not to depart is ordinarily not reviewable, unless the refusal is due to an erroneous interpretation of the law or an erroneous view of the extent of its departure authority.” United States v. Aponte, 235 F.3d 802, 803 (2d Cir.2000) (citation and internal quotation marks omitted). We decline Paghense’s invitation to reconsider this precedent. See United States v. Santiago, 268 F.3d 151, 154 (2d Cir.2001). We therefore have no authority to review the district court’s decision.
For the foregoing reason, the appeal is hereby DISMISSED.